                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

JAMES E. WASHINGTON,                      : Case No. 3:19-cv-402
                                          :
       Plaintiff,                         : District Judge Douglas R. Cole
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
VENDORS RESOURCE                          :
MANAGEMENT, et al.,                       :
                                          :
       Defendant.                         :


          NOTICE TO PRO SE PLAINTIFF OF MOTIONS TO DISMISS


       You are hereby notified that Defendants Team Seagraves d/b/a RE/MAX Alliance

Realty and John Seagraves filed a Motion to Dismiss on January 16, 2020. (Doc. #13).

Additionally, Defendants Irongate Realtors, Steve Brown, Coldwell Banker Heritage

Realtors, Kal Mughrabi, and Dayton Realtors f/k/a Dayton Area Board of Realtors filed a

Motion to Dismiss on January 16, 2020. (Doc. #14). You should receive a copy of the

Motions directly from Defendants. Your responses must be filed with the Court not later

than February 10, 2020. If you fail to file a response timely, Defendants’ Motions to

Dismiss may be granted and your case dismissed.

       Defendant Sage Acquisitions, LLC filed a Motion to Dismiss on January 21, 2020.

(Doc. #27). You should receive a copy of the Motion directly from Defendant. Your

response must be filed with the Court not later than February 14, 2020. If you fail to file
a response timely, Defendant’s Motion to Dismiss may be granted and your case

dismissed.

January 22, 2020                              s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge




                                          2
